872 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James BOWLING, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-3632.
United States Court of Appeals, Sixth Circuit.
April 21, 1989.

1
Before NATHANIEL JONES and RYAN, Circuit Judges;  and ODELL HORTON, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This is an appeal from an award of attorney fees in a Social Security case under 42 U.S.C. Sec. 406(b)(1).  Plaintiff Bowling's claim for benefits was granted after which his attorney, Clifford Farrell, petitioned the district court for a $5,500 fee award.  The court determined Attorney Farrell was entitled to $3,000 and this appeal followed.  The parties have briefed the issues.


4
Upon consideration, we must vacate the fee award and remand for further proceedings.  Subsequent to entry of the judgment on appeal, this court decided Rodriquez v. Bowen, Nos. 86-1444, 86-1623, 86-3108 (6th Cir.  Jan. 19, 1989) (en banc).  In Rodriquez we held that a district court should articulate the criteria considered in fashioning a fee award as well as the weight or treatment accorded to the individual factors.  The order on appeal is lacking in this regard.


5
Accordingly, the district court's judgment is vacated and remanded for further proceedings.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 The Honorable Odell Horton, Chief U.S. District Judge for the Western District of Tennessee, sitting by designation